DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Final Office Action filed 07/07/2021 and the Request for Continued Examination (RCE under 37 CFR 1.114) filed 07/13/2021 is acknowledged.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims: 1-4
Withdrawn claims: 5 and 6
Previously cancelled claims: None
Newly cancelled claims: None
Amended claims: 1
New claims: None
Claims currently under consideration: 1-4
Currently rejected claims: 1-4
Allowed claims: None

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 07/07/2021 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over May (U.S. 2016/0205961 A1) in view of Scharfman (U.S. 2005/0031758 A1), Martikainen et al. (U.S. 2012/0183644 A1), and Raczynski et al. (PL395790, published as PL220809).
Regarding claim 1, May discloses a method for producing white cheese ([0002]) comprising the steps of (i) processing milk to produce a mixture of cheese curds and whey ([0038]-[0040]), (ii) extruding ([0017], [0045]), forming ([0045], [0003]) and pressing the cheese curds to form cheese blocks, while simultaneously draining the whey from the cheese curds during the extruding/forming/pressing step ([0003], “the whey is pressed off and the remaining mass is moulded”; [0042], [0045]), and (iii) applying salt to the cheese blocks, wherein the amount of salt absorbed by the cheese block represents the complement of the total amount of salt required for the manufacture of the cheese ([0045]). Since the initial salt addition step prior to whey separation is optional, it need not be disclosed in the prior art.
May does not specifically disclose the cheese as being panela cheese, the whey as having no or a minimal amount of salt, injecting brine into the cheese blocks for the salt application step, or the claimed use of a cheeseformer apparatus comprising the claimed components.
Regarding the type of cheese, though, Scharfman discloses a list of fresh cheeses that includes panela ([0073]).
It would have been obvious to one having ordinary skill in the art to produce panela cheese via the method disclosed in May. First, May indicates generally that the method is for the production of “white cheese” or paneer ([0002]). Given the relatively broad instruction in May, a skilled practitioner would be motivated to consult Scharfman for more detailed instruction regarding such types of cheese. Since Scharfman discloses such cheeses as Queso Blanco (i.e., white cheese), paneer, and panela as generally being within a class of fresh cheeses ([0073]), a skilled practitioner would understand the panela to be a suitable type of cheese for production according to the method of May. As such, the production of panela cheese would be obvious to a skilled practitioner.
Regarding the salt content of the whey, May does not disclose any required addition of salt prior to the separation of the whey ([0042]), such that the production of whey by-product that is without salt or has only a minimal amount of salt would be expected by a skilled practitioner, and thus, obvious.
Regarding the step of injecting brine into the cheese blocks, Martikainen et al. discloses injection as an alternative to immersion of pressed cheese in brine ([0011], [0018]).
It would have been obvious to one having ordinary skill in the art to salt the cheese of May via brine injection. May teaches generally that salt may be added via a method that is not immersion that also results in improved distribution of the salt ([0045]) but does not clearly teach exactly how the salt is applied to the cheese. A skilled practitioner would thus be motivated to consult Martikainen et al. to determine that brine injection is a known alternative to immersion ([0011], [0018]) and would expect that injection would achieve the aim of improved salt distribution upon application. The claimed step of promoting absorption of salt by injecting brine to the cheese blocks would thus be obvious to a skilled practitioner.
Regarding the use of the cheeseformer apparatus, Raczynski et al. discloses a cheeseformer apparatus comprising a preliminary whey drainer, a hopper, a vertical molding column divided into a top section and a bottom section, and a cutting module under the bottom section, wherein the preliminary whey drainer drains whey from the cheese curds via gravity, the upper section performs a mechanical whey draining and preliminary molding of the cheese curd, the bottom section performs a whey draining by means of vacuum and a final molding of the cheese, and the cutting module cuts formed cheese blocks (p. 4, ¶¶2-3; p. 5, ¶¶1-3; Figure).
It would have been obvious to one having ordinary skill in the art to utilize the cheeseformer apparatus taught in Raczynski et al. First, May discloses that the shaping step of 
As for claim 2, May does not disclose the addition of any salt prior the whey separation step, thus the claimed step of processing milk to form a mixture of cheese curds and whey, wherein a total amount of salt of 0% by weight is added would be obvious to a skilled practitioner.
As for claim 3, May indicates the cheese is subjected to a cooling process before salt addition occurs ([0047]), which renders the claimed step of subjecting the cheese blocks to a cooling process between the extruding/pressing/forming step and the brine injection step obvious.
As for claim 4, May indicates the cheese may be packaged hot ([0047]), which would eventually be subjected to a cooling process. As such, the claimed step of subjecting the cheese blocks to a cooling process after the brine injection step obvious.
Response to Arguments
Claim Rejections - 35 U.S.C. § 103(a) of claims 1-4 over May, Scharfman, and Martikainen et al.: Applicant’s arguments have been fully considered and are persuasive to the extent that the claims as presently amended would not be obvious in view of May, Scharfman, 
Applicant argued that the claimed method that utilizes a cheeseformer is distinct from the traditional method of producing panela cheese by avoiding the step of spreading salt and mixing salt grains on the curds and whey mix (Applicant’s Remarks, p. 5, ¶¶2-3).
However, the claimed method is analyzed for patentability relative to prior art in general, not only to a single traditional method of producing a product. That the claimed method may be distinct from a traditional method of producing panela cheese is of little consequence. Applicant’s argument is unpersuasive.
Applicant next argued that May alone does not disclose four specific limitations (Applicant’s Remarks, p. 6, ¶2).
However, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The claim rejection acknowledged that May did not disclose such limitations. Examiner maintains that the disclosure of May combined with the additional references is adequate to deem the present claims obvious.
Applicant then argued that May and Scharfman are insufficient to render the production of a panela cheese obvious, because panela cheese and white cheese have different organoleptic properties and production processes (Applicant’s Remarks, p. 6, ¶¶3-4).
Examiner maintains the position detailed in the claim rejection. Since May is relatively broad as related to the type of cheese that may be produced ([0002]) and Scharfman discloses such cheeses as Queso Blanco (i.e., white cheese), paneer, and panela as generally being within a 
Applicant then asserted that May, Scharfman, and Martikainen et al. do not disclose draining whey from the curds simultaneously with the extruding/forming/pressing step (Applicant’s Remarks, p. 6, ¶5).
Examiner maintains that May is adequate to deem the simultaneous performance of such steps obvious as detailed in the claim rejection. To the extent May be determined to be insufficient in that regard, the present claim rejections additionally rely on Raczynski et al. for its disclosure related to the cheeseformer apparatus, which would likewise render the simultaneous performance of the whey separation and they extrusion/forming/pressing steps obvious. Applicant’s arguments are unpersuasive.
The rejections of claims 1-4 have been maintained herein.
Conclusion
Claims 1-4 are rejected.
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached on 8:30AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793